Citation Nr: 0126776	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  01-07 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1970 to November 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 

2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi. 

The veteran has raised as an issue entitlement to a temporary 
total evaluation based upon hospitalizations in 2001.  This 
issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Post-traumatic stress disorder results in occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as intrusive recollections, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

2.  Post-traumatic stress disorder does not result in 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech which is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
SCHEDULE FOR RATING DISABILITIES (Schedule), codified in 
C.F.R. Part 4 (2001).  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

The veteran's post-traumatic stress disorder is currently 
evaluated as 50 percent disabling under Diagnostic Code 9411.  
Post-traumatic stress disorder warrants a 50 percent 
evaluation if the disorder results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Post-traumatic stress disorder warrants a 70 
percent evaluation if it results in occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted if the 
disorder results in total 

occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

Outpatient treatment records document treatment for post-
traumatic stress disorder.  The veteran's complaints in May 
1999 included depression and difficulty sleeping.  In 
September 1999, the veteran reported sleeping soundly and was 
satisfactorily adjusting to life at home with his family.  In 
December 1999, the veteran complained of experiencing 
intrusive thoughts after stopping at the scene of a motor 
vehicle accident to assist a patrolman.  The veteran also 
indicated at that time that he was staying busy at the house 
by cooking and remodeling the house for his wife.  In March 
and June 2000, the veteran was described as making a 
satisfactory adjustment at home.  A June 2000 entry reflects 
that the veteran, who denied harmful thoughts to himself or 
others, was staying close to home, but was trying to stay 
busy.  

In July 2000, the veteran underwent a VA examination.  The 
veteran reported that he spent time "sitting around the 
house," that he did not like being around people, and that 
he made efforts to avoid interactions.  He indicated that his 
major activities involved performing chores and spending time 
with his wife and son.  He also indicated that he 
occasionally spent time with his mother and sometimes spent 
time with his paralyzed brother.  He indicated that he 
avoided war movies and that he experienced nightmares one to 
two times per week.  He also complained of chronic sadness 
associated with his experiences in Vietnam.  

Examination revealed the veteran to be goal oriented.  He 
denied suicidal or homicidal ideation, and, although he 
admitted to ideas of reference, he denied 

delusions of persecution.  There were no delusions of 
grandiosity and no hallucinations.  Although the veteran 
denied hallucinations, he complained of ringing in his ears 
and indicated that he sometimes saw spots before his eyes.  
Although his affect was restricted, he was alert and 
oriented.  Short-term memory was 3/3 at zero, 2/3 at one 
minute, and 2/3 at three minutes.  There was no impaired 
attention, and there was good historical recall.  The 
veteran, however, was unable to provide socially acceptable 
answers to questions of hypothetical judgment and reliability 
was considered uncertain.  Diagnoses included a history of 
post-traumatic stress disorder, and the examiner assigned a 
global assessment of functioning (GAF) evaluation of 75.  

The veteran was hospitalized for almost a month from February 
2001 to March 2001 in connection with a diagnosis of post-
traumatic stress disorder.  The veteran was stabilized on 
medication during his admission.  On admission, the veteran 
experienced social isolation and mood "dysregulation."  He 
expressed feelings of guilt at not being able to provide for 
his family and feelings of depression.  At the time of 
discharge, the veteran was without psychotic processes.  He 
continued to experience frequent nightmares, although he was 
without suicidal or homicidal ideation.  Speech was clear, 
logical and goal oriented, and it was felt that after the 
veteran re-entered his home, sleep disturbances and hyper-
vigilance would improve.  The discharge report reflects a GAF 
evaluation of 50, at the time of discharge, and of 48 for the 
prior year.  

The veteran was treated on an in-patient basis again, in 
April 2001, for alcohol and cannabis dependence.  At the time 
of admission, complaints included nightmares, flashbacks, and 
irritability, although he denied current or recent suicidal 
or homicidal ideation, hallucinations, or delusions.  Speech 
was coherent and goal oriented without looseness of 
associations or flight of ideas, and affect was appropriate 
to mood.  The veteran was oriented to person, place, day, 
month, year, and situation.  Memory was intact to immediate, 
recent and remote recall.  Diagnoses included post-traumatic 
stress disorder, and a GAF evaluation of 50 was assigned.  


The following day, the veteran presented complaints of 
depression and suicidal ideation.  The veteran was treated 
with medication, after which he denied suicidal or homicidal 
ideation and became pleasant and cooperative in mood.  The 
veteran was appropriately groomed.  His speech was coherent, 
goal-oriented, and without looseness of associations or 
flight of ideas.  Affect was appropriate to what was 
described as a generally pleasant mood, and the veteran, who 
denied hallucinations or delusions, was oriented to person, 
place, day, month, year, and situation.  Diagnoses included 
post-traumatic stress disorder, and the GAF assigned was 55, 
with a 55 for the past year as well.  The veteran continued 
to receive treatment that month and was described as alert, 
pleasant, and coherent.  

In May 2001, the veteran underwent a VA examination.  The 
veteran reported that, as a result of his psychiatric 
disorder, he no longer felt comfortable driving.  He 
complained of irritability and indicated that he often yelled 
at his son and at his wife.  He also complained of nightmares 
and of intrusive thoughts associated with his experiences in 
Vietnam.  Examination revealed the veteran to be oriented.  
His memory was intact.  Judgment was fair, affect was 
anxious, and mood was dysphoric.  There was no active 
suicidal/homicidal ideation, although the veteran indicated 
that he wondered "if he would be better off if he were 
dead."  There was no looseness of association or flight of 
ideas.  The diagnoses included post-traumatic stress 
disorder, and the GAF evaluation was 55.  

This evidence does not warrant a higher evaluation.  Although 
the veteran's disability has been associated with GAF 
evaluations as high as 75 and as low as 48, the most recent 
GAF evaluations have been 55.  A GAF of 51 to 60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with coworkers), whereas a GAF of 41 to 50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent 

shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition) at 44-47.

The Board reads these GAF evaluations together with 
symptomatology reported during VA examinations and in 
treatment records.  The veteran's post-traumatic stress 
disorder, for the most part, has been manifested in 
complaints of depression and sleep disturbance, as well as 
some complaints of intrusive thoughts.  Although the veteran 
has undergone inpatient care recently, the veteran 
notwithstanding continues to be involved in the life of his 
family and appears to have sufficient capacity for social 
interaction to venture forth from his house and, according to 
his treatment records, to offer assistance to others, as he 
did on one occasion when he offered assistance to a police 
officer.  

Although the veteran complained of some suicidal feelings at 
one point, these appear to have been brief, and, in general, 
the veteran has not complained of suicidal or homicidal 
ideation.  The veteran does not suffer from obsessional 
rituals or speech that is intermittently illogical, obscure, 
or irrelevant.  He does not experience near-continuous panic, 
and, although he has at times described depression, his mood 
has been described at times as pleasant.  It does not appear, 
therefore, that depression is constant.  There is no 
indication of impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, or neglect of personal appearance and 
hygiene.  The veteran has largely been oriented, his personal 
hygiene when described has been appropriate, and neither 
treatment records nor the examination reports document 
difficulty in adapting to stressful circumstances.

The Board finds, therefore, that post-traumatic stress 
disorder results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
intrusive recollections, disturbances of motivation and mood, 
and 

difficulty in establishing and maintaining effective work and 
social relationships.  Post-traumatic stress disorder does 
not result in deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A higher evaluation, therefore, is not 
warranted.  

In so concluding, the Board notes that it does not attempt to 
distinguish between that symptomatology attributable to post-
traumatic stress disorder and that symptomatology 
attributable to substance abuse.  Among other things, the 
evidence before the Board does not afford a factual basis to 
segregate that level of disability exclusively attributable 
to post-traumatic stress disorder from that symptomatology 
attributable to substance abuse.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  


The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO, at the time of the decision that is the subject of 
this appeal, did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  The veteran has been notified in the 
statement of the case and supplemental statement of the case 
of the type of evidence needed to substantiate his claim.  
Furthermore, VA has obtained all pertinent evidence 
identified by the veteran. 

Also, in a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  The 
veteran has been afforded all necessary examinations, and the 
evidence before the Board is sufficient to properly 
adjudicate the veteran's claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 

overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

The appeal is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

